NOTE: This order is nonprecedential.

@ﬂniteh étates Qtuurt of appeals
for the jfeheral Qtirmit

FELIX L. SORKIN,
Plaintiff-Appellant,

V.

UNIVERSAL BUILDING PRODUCTS,
Defendant-Appellee.

2010-1289

Appeal from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0133, Judge
Ron Clark.

ON MOTION

ORDER

Felix L. Sorkin moves without opposition to lift the
stay of proceedings and to voluntarily dismiss this appeal
with prejudice, due to settlement,

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motions are granted. The stay of proceedings
is lifted and the appeal is dismissed with prejudice.

SORKIN V. UNIVERSAL BLDG PRODUCTS 2

(2) Each side shall bear its own costs.
FOR THE COURT

DEC 08 20“ ls/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: John S. Egbert, Esq.
Kenneth R. Nowakowski, Esq.

s20
Issued As A Mandate: DEC 0 8 2011

F
3.3. COURT BlfggPEALS FOR
THE FEDERAL CIRCUIT

DH) 08 2011

JAN HORBALY
CLERK